Serial: 232938
                   IN THE SUPREME COURT OF MISSISSIPPI
                                                                              FILED
                                  No. 89-R-99018-SCT
                                                                               SEP 24·2020
IN RE: RULES OF PROFESSIONAL CONDUCT                                        OFFICE OF THE Cl.ERK
                                                                             cif~!FE.s,ims
                                         ORDER

      Before the Court is the Petition to Amend Certain Rules of the Mississippi Rules of

Professional Conduct filed by the Mississippi Bar. After due consideration, the Court finds

Rule 7. 7 of the Mississippi Rules of Professional Conduct shall be amended as set forth in

Exhibit A.

     _IT IS THEREFORE ORDERED that the Petition to Amend Certain Rules of the

Mississippi Rules of Professional Conduct is hereby granted in part. Rule 7 .7 of the

Mississippi Rules of Professional Conduct is amended as set forth in Exhibit A effective

immediately. The petition remains pending before the Court.

      IT IS FURTHER ORDERED that the Clerk of this Court shall spread this Order upon

the minutes of the Court and shall forward a true certified copy hereof to West Publishing

Company for publication in the next edition of the Mississippi Rules of Court and in the

Southern Reporter, Third Series, {Mississippi Edition).

       SO ORDERED, this thef_.2!-~ ofSepte-1...,.-r-r:rt.1




                                                                                  STICE

. AGREE:      KITCHENS AND KING, P.JJ., CHAMBERLIN, GRIFFIS AND BEAM, JJ .

DISAGREE: RANDOLPH, C.J., COLEMAN, MAXWELL AND ISHEE, JJ.
                                     EXHIBIT A

 Rule 7.7. Firm Names and Letterheads




 (b) A law,er shall not prnetiee ctnder a ttade or fietitiotts name or a name that is
 misleading as to the identiey of the lavryer or lawyers praetieing m1de1 stteh narne.
 A lawyer in private practice may use the term "legal clinic" or "legal services" in
 conjunction with the lawyer's own name if the lawyer's practice is devoted to
 providing routine legal services for fees that are lower than the prevailing rate in the
 legal community for those services.

 (c) A law firm with offices in more than one jurisdiction may use the same name in
 each jurisdiction, but identification of the lawyers in an office of the firm shall
 indicate the jurisdictional limitations on those not licensed to practice in the
 jurisdiction where the office is located.

 (d) The name of a lawyer holding a public office shall not be used in the name of a
 law firm, or in communications on its behalf, during any substantial period in which
 the lawyer is not actively and regularly practicing with the firm except as permitted
 by Rule 1.17.

 (e) Lawyers may state or imply that they practice in a partnership or to other
 organization only when that is the fact except as permitted by Rule 1.17.

                                       Comment

 ii] A firm may be designated by the name of all or some of its members, or by the
  names of deceased members where there has been a continuing succession in the
  firm's identity. The United States Supreme Court has held that legislation may
  prohibit the use of trade names in professional practice. It may be observed that any
· firm name including the name of a deceased partner is, strictly speaking, a trade
  name. The use of such names to designate law firms has proven a useful means of
  identification. However, it is misleading to use the name of a lawyer not associated
  with the firm or a predecessor of the firm.

 ~ Paragraph (a) precludes use in a law firm name of terms that imply that the firm
 is something other than a private law firm. Two examples of such terms are
 "academy" and "institute". Paragraph (~        B  precludes use of a trade or fictitious
 name suggesting that the firm is named for a person when in fact such a person does
 not exist or is not associated with the firm. mtrae'rJRar.aM\a#Jl<~)1 ~though not
 prohibited per se, the terms "legal clinic" and "legal services" would be misleading


                                            2
if used by a law firm that did not devote its practice to providing routine legal
services at prices below those prevailing in the legal community for like services.

With regard to paragraph (c), lawyers sharing office facilities, but who are not in fact
partners, may not denominate themselves as, for example, "Smith and Jones", for that
title suggests partnership in the practice of law.




                                           3